DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5 and 7-11) in the reply filed on 11/09/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 5, lines 4-5 applicant recites “first code section is limited on each side by one of the plurality of first openings, and the second side section is limited on each side by one of the plurality of second openings” which is not clear since applicant does not describe how many “side” that first and second code section have.  Therefore it is not clear when applicant is claiming “each side” of the first code section.  Referring back to applicant’s Figure 1, applicant shows that the barcode section 7 having four sides, but only two of the sides is bounded by the plurality of first opening, then applicant cannot claim “each side” of the first and second code section.  Corrections is required.
As to claim 12, applicant recites “the first openings” in line 1 and “the second openings” in line 2, which is not consistent to the number of the first opening and second opening as claimed in claim 1.  In claim 1, applicant recites “at least one first opening”, “at least one second opening” which only require a single opening in each of the first and second side wall, while claim 12 recites “the first openings” in line 1 and “the second openings” in line 2 which requires more than one openings.  Correction is required.  
As to claim 13, applicant recites “two first openings” in line 2 and “two second openings” in line 2, which is not consistent to the number of the first opening and second opening as claimed in claim 1.  In claim 1, applicant recites “at least one first opening”, “at least one second opening” which only require a single opening in each of the first and second side wall, while claim 13 recites “two first openings” in line 2 and “two second openings” in line 2 which requires two openings.  Correction is required.  
As to claim 14, applicant recites “the first openings” in lines 1-2 and “the second openings” in line 3, which is not consistent to the number of the first opening and second opening as claimed in claim 1.  In claim 1, applicant recites “at least one first opening”, “at least one second opening” which only require a single opening in each of the first and second side wall, while claim 14 recites “the first openings” in line 1-2 and “the second openings” in line 2 which requires more than one openings.  Correction is required.  
As to claim 15, applicant recites “each first opening” in line 1 and “each second opening” in line 2, which is not consistent to the number of the first opening and second opening as claimed in claim 1.  In claim 1, applicant recites “at least one first opening”, “at least one second opening” which only require a single opening in each of the first and second side wall, while claim 12 recites “each first opening” in line 1 and “each second opening” in line 2 which requires more than one openings.  Furthermore, applicant recites “all slots” in the first side wall and second side wall, which is not clear on how many slots or opening applicant is claiming.  Correction is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7-9 and 12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Schaeffler (DE202007009366, cited prior art).

    PNG
    media_image1.png
    516
    1030
    media_image1.png
    Greyscale

As to claim 1, Schaeffler discloses a transport container (1) for receiving goods in order to be able to transport the goods within a scope of a transport or distribution system via conveyor belts and/or roller conveyors, the transport container comprising: a bottom (2) from which four sidewalls (3,4) extend, the four sidewalls comprising a first sidewall, a second sidewall opposite the first sidewall, a third sidewall, and a fourth sidewall opposite the third sidewall (Figure 4 shows four sidewalls); a first code section ([0019], discloses the included area 12 of the transverse wall 4 offer a space for application of a barcode marking) with machine-readable code on the first sidewall (barcode, [0019]); a second code section with machine-readable code on the second sidewall (opposite side of the wall also name transverse wall 4, which the space above the wall 4 can also provide a space for barcode); at least one first opening provided in the first sidewall; and at least one second opening provided in the second sidewall, the at least one first opening and the at least one second opening being arranged offset from each other (as annotate in above Figure 4 of Schaeffler, since applicant’s claim limitation is so broad, the first opening at the first side wall as annotate in Figure 4 above, is arranged offset from the second opening at the second side wall).
As to claim 4, Schaeffler further discloses the first and second sidewalls are point symmetrical with respect to each other (Figure 4 of Schaeffler shows that the side wall are point symmetrical and line symmetrical to each other since the left and right side of the container are identical).
As to claim 5, Schaeffler further discloses the at least one first opening comprises a plurality of first openings (for example, the plurality of first opening are the four upper right hand side which bound a bottom side of the first code section as annotated above), the at least one second opening comprises a plurality of second openings (please see the annotation for the second plurality of openings), the first code section is limited on each side (bottom side of the first code section) by one of the plurality of first openings, and the second code section is limited on each side (bottom side of the second code section) by one of the plurality of second openings.  
As to claim 7, Schaeffler further discloses the container is sized and shape to receive letters or small packages.  
As to claim 8, Schaeffler further discloses the bottom of the transport container is rectangular (Figure 4 shows the rectangular bottom).  
As to claim 9, Schaeffler further discloses the machine-readable code is a barcode ([0019] discloses a space for attaching a barcode).
As to claim 12, Schaeffler further discloses the first openings are misaligned with the second openings as seen in a direction orthogonal to the first and second sidewalls (as shown in Figure 4 above, if a person is view at the direction of the first and section side wall, the first and second opening are misaligned from each other).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over A. H, Frater et al (3,420,402) in view of  Shapiro (2013/0026057).

    PNG
    media_image2.png
    326
    515
    media_image2.png
    Greyscale

As to claim 1,  Frater discloses a transport container (Figure 1) for receiving goods in order to be able to transport the goods within a scope of a transport or distribution system via conveyor belts and/or roller conveyors, the transport container comprising: a bottom (2) from which four sidewalls (as annotate above, the sidewalls are form by plurality of columns 4) extend, the four sidewalls comprising a first sidewall, a second sidewall opposite the first sidewall (as annotate above, column 2, lines 55-56 discloses the columns define the end walls and the side walls of the container), a third sidewall, and a fourth sidewall opposite the third sidewall (Figure 1 as annotate above, the two other side walls are perpendicular to the first and second sidewall and column 2, lines 55-56 discloses the columns define the end walls and the side walls of the container), a first code section and second code section (the code section are considered as the outer surface of the column 4), at least one first opening provided in the first sidewall (openings are form between the columns 4); and at least one second opening provided in the second sidewall (openings are form between the columns 4), the at least one first opening and the at least one second opening being arranged offset from each other (best seem in Figure 2, the columns 4 at the first sidewall (bottom portion) is offset from the second side wall (top portion)) in order to provide stacking function (column 3, lines 1-10).  However, Frater does not specifically disclose a the first code section with machine-readable code on the first sidewall; the second code section with machine-readable code on the second sidewall.  Nevertheless, Shapiro discloses a stackable tray with identification element (49a) the identification element maybe provided on any portion of the tray such as on one or both of the side wall (40a) and the identification element (49a) may include a barcode or other scannable image ([0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer surface of the column of Frater with identification element as taught by Shapiro in order to provide desired information about the tray such as location or its contents ([0028]).
	As to claim 2, Frater as modified further discloses the code sections on the first and second sidewalls are offset from each other (Frater as modified teaches the identification element form on both sidewall on the outer surface of the column 4, since the column are offset from each other, the barcode will also offset from each other).
	As to claim 3, Frater as modified further discloses the at least one first opening and the at least one second opening each comprise a plurality of slots that are evenly spaced, and wherein the plurality of slots in the first sidewall are offset from the plurality of slots in the second sidewall (Figure 1 of Frater).  
As to claim 5, Frater further discloses the at least one first opening comprises a plurality of first openings (the plurality of opening 6 on first sidewall), the at least one second opening comprises a plurality of second openings (the plurality of opening 6 on first sidewall), the first code section is limited on each side by one of the plurality of first openings, and the second code section is limited on each side by one of the plurality of second openings (since the identification element is provided on the outer surface of the column 4, the two sides of the code section is limited on both side of the plurality of first and second openings).
As to claim 7, Frater further discloses the container is sized and shape to receive small packages.  
As to claim 8, Frater further discloses the bottom of the transport container is rectangular (Figure 1 shows the rectangular bottom).  
As to claim 9, Frater as modified by Shapiro, further discloses the machine-readable code is a barcode ([0028] further of Shapiro further discloses a barcode or other scannable image ([0028])
As to claim 10,  Frater further discloses the at least one first opening and the at least one second opening are each formed as a plurality of slots, the plurality of slots in the first sidewall extending from the bottom to an upper edge of the first sidewall, and the plurality of slots (6) in the second sidewall extending from the bottom to an upper edge of the second sidewall (Figure 1 of Frater).
As to claim 11, Frater as modified  further disclose the at least one first opening comprises a plurality of first openings, and the at least one second opening comprises a plurality of second openings (Figure 1 of Frater shows a plurality of openings in the first and second sidewall), at least some of the first openings being located directly next to and/or at the same height of the first code section (since the outer surface of column 4 includes the identification member, the openings are located directly next to the first code section), at least some of the second openings being located directly next to and/or at the same height of the second code section (since the outer surface of column 4 includes the identification member, the openings are located directly next to the first code section),, said at least some of the first openings being arranged offset from said at least some of the second openings (Figure 1 shows that all the openings are off set from each other).  
As to claim 12, Frater further discloses the first openings are misaligned with the second openings as seen in a direction orthogonal to the first and second sidewalls (as shown in Figure 1 of Frater, if a person is view at the direction of the first and section side wall, the first and second opening are misaligned from each other).
As to claims 13, Frater further discloses the first code section is arranged between two first openings, and the second code section is arranged between two second openings (since the code section is position on the outer surface of the column 4, the first and second code sections are arranged between two adjacent openings, specifically the middle four columns on the first sidewall and three middle three columns on the second sidewall).  
As to claim 14, Frater further discloses each of the first openings faces a non-perforated wall portion of the second sidewall and each of the second openings faces a continuous or non-perforated wall portion of the first sidewall (the first opening of the first sidewall is facing another column 4 of the second sidewall).  
As to claim 15, Frater further discloses each first opening and each second opening is formed as a slot vertically perforating the respective first or second sidewall, wherein all slots in the first sidewall are parallel to each other and all slots in the second sidewall are parallel to each other (as shown in Figure 1, the slots are vertically and parallel to each other).
Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736